DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman et al. (U.S. 2012/0223085).  Bergman et al. teaches a nesting paint bucket 10 and paint tray 64 system comprising a paint bucket 10 (figure 1) having a length, a width, a depth, and an open upper end (defined by 40 and upper end of side walls) with a paint bucket upper edge 40 defining a perimeter of the paint bucket open upper end and a receptacle 24 for holding paint, with a paint bucket spout 12 extending outwardly from the perimeter of the paint bucket (figure 1), and a paint tray 64 having a length, a width, and a depth that is less than the depth of the paint bucket 10 (depth is less since nested within) and a paint tray open upper end (defined by 70 and upper end of side walls) with an upper edge (at lead line 70) of the paint tray defining a perimeter and a receptacle for holding paint, with a paint tray spout (shown below lead line 74 in figure 10) extending outwardly from the paint tray perimeter, said paint tray having a shape and size for nesting inside the open upper end of the paint bucket (figure 13), and the shape of the paint tray is complementary to the shape of the paint bucket so that the paint tray substantially matches the shape of the paint bucket in the vicinity of the paint bucket spout (figure 13; paragraph [0040]).

Regarding claim 2, the paint bucket spout 12 is positioned in a corner of the paint bucket (figure 1), and the paint tray spout is positioned in a corner of the paint tray (figure 7).

Regarding claim 6, the length of the paint tray 64 at a rear end thereof includes the paint tray rear wall and the paint tray spout (taken at the upper end).

Regarding claim 7, the length of the paint bucket 10 at a rear end thereof includes the paint bucket rear wall and the paint bucket spout (taken at the upper end).

Regarding claim 8, a paint tray liner having a shape and size to nest inside the paint tray (additional element 64 shown in figure 12a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (U.S. 2012/0223085) in view of Fleckenstein (U.S. 6,471,086). Regarding claim 14, Bergman et al. teaches a paint bucket 10 and paint tray 64 system comprising a paint bucket 10 having a length, a width, a depth, and an open upper end (defined by the upper end of the side walls and 40) with a paint bucket upper edge 40 defining a perimeter of the paint bucket open upper end and a receptacle at 24 for holding paint, said paint bucket also including a front wall 20, a rear wall (opposite 20), a left side wall 16, and a right side wall 20, with a first roll off surface 22 attached to the rear wall (opposite 20), a paint tray 64 having a length, a width, and a depth that is less than the depth of the paint bucket (as it is nested therein) and a paint tray open upper end (defined by the upper end of the side wall and 70) with an upper edge 70 of the paint tray 64 defining a perimeter and a receptacle for holding paint, the paint tray having a front wall, a rear wall, a left side wall, and a right side wall (figure 11), with a paint tray roll off surface (shown in figure 11) attached to the front wall of the paint tray, said paint tray having a shape and size for nesting inside the upper edge of the paint bucket (figure 13), and the shape of the paint tray is complementary to the shape of the paint bucket along at least the front wall, rear wall, and at least one of the side walls (figure 13).
Bergman et al. discloses the claimed invention except for the second roll off surface of the bucket and tray.  Fleckenstein teaches that it is known to second roll off surface (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Bergman et al. with a second roll off surface on the bucket and tray, as taught Fleckenstein, in order to aid in applying paint evenly, as disclosed in Fleckenstein.

Regarding claim 15, each roll off surface (as modified) includes an upper end and a lower end, and the lower end is in communication with a paint reservoir (taught by Fleckenstein) positioned at a bottom end of the respective paint tray or paint bucket.

Regarding claim 16, the rear wall of the paint tray seats directly adjacent the roll off surface on the rear wall of the paint bucket (figure 13).

Regarding claim 17, the first roll off surface of the paint bucket is angled at a first angle and at least part of the rear wall of the paint tray is angled at the first angle (figure 13).

Regarding claim 18, the rear wall of the paint tray seats directly adjacent the first roll off surface of the paint bucket (figure 13).

Regarding claim 19, a spout 12 extending outwardly from one corner of the paint bucket and a complementary spout extending outwardly from one corner of the paint tray (figure 7).

Allowable Subject Matter
Claims 10-13 are allowed.
Claims 3-5, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the spout.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736